Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 26, 2018

The Court of Appeals hereby passes the following order:

A18A1368. GEORGE W. PITTS, JR. v. ARTHUR L. SMITH, JUDGE.

      In 2004, George W. Pitts, Jr., was convicted of rape and other crimes.1 In 2017,
Pitts attempted to file a petition for writ of mandamus, naming the superior court
judge who sentenced him as the defendant. The trial court denied and dismissed
Pitts’s filing. Pitts filed a direct appeal in the Supreme Court of Georgia, which
transferred the case to this Court. See Case No. S18A0674 (February 5, 2018). We,
however, lack jurisdiction.
      Generally, judgments and orders granting or refusing to grant mandamus relief
are directly appealable. See OCGA § 5-6-34 (a) (7). However, because Pitts is
incarcerated, his appeal is controlled by the Prison Litigation Reform Act of 1996,
OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, “[a]ppeals of all actions filed by
prisoners shall be as provided in Code Section 5-6-35[,]” the discretionary appeals
statute. And “action” is defined to include “any civil lawsuit, action, or proceeding,
including an appeal, filed by a prisoner but shall not include an appeal of a criminal
proceeding[.]” OCGA § 42-12-3 (1).




      1
        On direct appeal, Pitts’s conviction for aggravated child molestation was
vacated, but the judgment was otherwise affirmed. See Pitts v. State, 287 Ga. App.
540 (652 SE2d 181) (2007).
      Because a prisoner has no right of direct appeal in civil cases, which includes
mandamus, we lack jurisdiction to consider this, which is hereby DISMISSED. See
Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/26/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.